DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 3 and 20 are cancelled.
Claims 1, 4, 5, and 19 are amended.
Claims 1, 2, and 4-19 are pending.

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application. 
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 5 recites “in which the voice of the counterpart speaker is detected in absence of the voice of the speaker in the first sound signal[.],”. An extra period should be removed.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yamabe (US #2013/0073283) in view of Yehuday et al. (US #2011/0135106) further in view of Wiese et al. (WO #2016/050298).

Regarding Claim 1, Yamabe discloses an electronic device (Figs. 1-21) comprising:
a first microphone disposed to face a first direction (Yamabe ¶0008 discloses a first microphone provided on the first face);
a second microphone disposed to face a second direction (Yamabe ¶0008 discloses a second microphone provided on the [opposite] second face);
determine whether a voice is detected in a first sound signal received via the first microphone (Yamabe ¶0032 discloses a speech segment determiner 15, Figs. 1-3).
Yamabe may not explicitly disclose a memory storing instructions; and a processor, wherein the instructions are executable by the processor to cause the electronic device to: when the voice is detected, determine that a present recording period is a voice period, and when the voice is undetected, determine that the present recording period is a silent period; receive a second sound signal via the second microphone; detect characteristics of an external noise signal included in the second sound signal in the silent period; remove noise signals from at least one of the first sound signal and the second sound signal, based on characteristics of the voice or the characteristics of the external noise signal; generate an output signal by combining the first sound signal and the second sound signal from which the noise signals have been removed; and transmit the output signal to an external device, wherein the voice comprises at least one of a voice of a speaker of the electronic device and a voice of a counterpart speaker detected in the first sound signal.
However, Yehuday (abstract, Figs. 1-12) teaches a memory storing instructions (Yehuday ¶0141 discloses memory 960 storing executable code); and
a processor (Yehuday Figs. 1, 7, 9, 11: processor 950), wherein the instructions are executable by the processor (Yehuday ¶0141 discloses memory 960 utilizable by processor 950 storing executable code) to cause the electronic device to:
determine whether a voice is detected in a first sound signal received via the first microphone (Yehuday ¶0050 discloses processor 150 estimates original speech s(n));
when the voice is detected, determine that a present recording period is a voice period (Yehuday ¶0072 and ¶0073 discloses if the energy is above a predefined threshold the frame is declared as a speech frame otherwise it is declared as a silence frame and its output is 1 [when it is speech frame] or 0 [when it is silence frame]), and when the voice is undetected, determine that the present recording period is a silent period (Yehuday ¶0075 discloses multiplexer [Mux] 350 [Fig. 3] choose the final estimation of ŝ(n), it depends if the processed frame is a speech frame or a silence frame. In the case that it is a ;
receive a second sound signal via the second microphone (Yehuday ¶0003 discloses during silence periods of the near end user, the ambient noise is estimated and it is used to reduce the noise during the speech periods. ¶0004 discloses the use of two microphones, one is used to pick up speech with the ambient noise and the second microphone is used to pick up mainly the ambient noise); 
detect characteristics of an external noise signal included in the second sound signal in the silent period (Yehuday ¶0089 discloses processor 450 is used for estimating [speech signal] s(n) and [ambient noise signal] d(n). ¶0129 discloses a mechanism that changes the adaptation parameters of the noise cancellation process and it depends if the near user speaks or is in silent);
remove noise signals from at least one of the first sound signal and the second sound signal, based on characteristics of the voice or the characteristics of the external noise signal (Yehuday ¶0030 discloses perform the ambient noise reduction in the far end during the phone conversion. ¶0035 discloses the cancellation process of the noise for the far and for the near end user. ¶0052 disclose đ(n) is used to reduce the noise in the ear canal of the near end user. ¶0081 discloses system 400 performs the ambient noise reduction in the far end and the near end during the phone conversation. ¶0083 [Fig. 4] discloses 420 includes one or more microphones [which can be "in ear" microphones that the user plugs into the ear canal, and/or speaker or speakers that are used as microphones] which are normally used to hear the speech of the far end user as well as it is used to cancel the near ambient noise for the near end user. The analog signal with the appropriate amplification is fed into 440. ¶0161 discloses processor 950 is further ;
generate an output signal by combining the first sound signal and the second sound signal from which the noise signals have been removed (Yehuday ¶0081 discloses the reduced noise signal is fed to 470, where the speech is compressed and sent to the far end user via the digital modem. The estimated ambient noise is also injected to a stereo "in ear" speakers via 440); and
transmit the output signal to an external device (Yehuday ¶0051 discloses Ŝ(n) is the signal that will be transmitted to the far end user [possibly after compression]. ¶0081 discloses the speech is compressed and sent to the far end user via the digital modem. The estimated ambient noise is also injected to a stereo "in ear" speakers via 440. ¶0090 discloses Ŝ(n) is the signal that will be transmitted to the far end user. ¶0142 discloses system 900 further includes communication interface 970, which is configured to provide the corrected signal to an external system. For example, the external system can be another cellular phone [or more precisely, a cellular network access device], a walkie-talkie, a computer-based telephony software, another chip [e.g. of a dedicated communication device], and so forth),
wherein the voice comprises at least one of a voice of a speaker of the electronic device and a voice of a counterpart speaker detected in the first sound signal (Yehuday ¶0081 discloses the reduced noise signal is fed to 470, where the speech is compressed and sent to the far end user via the digital modem. The estimated ambient noise is also injected to a stereo "in ear" speakers via 440. ¶0136 disclose system 900 includes processor 950 which is configured to process a first input signal that is detected by a first microphone at a detection moment, a second input signal that is detected by a second microphone at the detection moment, and a third input signal that is detected by a bone-conduction microphone at the detection moment, to generate a corrected signal that is responsive to the first, second, and third input signals. ¶0142 discloses communication interface 970 is configured to provide the corrected signal to an external system; Figs. 1-6).
Yamabe and Yehuday are analogous art as they pertain to speech recognition and audio processing in headsets. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the received sound signal and noise signal by microphones mounted on opposite face (as taught by Yamabe) to identify silent frame using a processor (as taught by Yehuday, ¶0073) to provide simple and efficient means of processing signals (Yehuday, ¶0005).
Yamabe in view of Yehuday may not explicitly disclose detect characteristics of an external noise signal included in the second sound signal in the silent period.
However, Wiese (abstract, Figs. 1-12) teaches detect characteristics of an external noise signal included in the second sound signal (Wiese page 45 lines 26-30 discloses estimates of the instantaneous background noise characteristics are commonly  in the silent period (Wiese page 45 lines 26-30 discloses the presence of speech pauses).
Yamabe, Yehuday, and Wiese are analogous art as they pertain to speech recognition and audio processing in headsets. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Yamabe in view of Yehuday in light of the teachings of Wiese to measure instantaneous noise during pauses and to reduce undesired noise (as taught by Wiese, page 45 lines 26-30) for efficient audio-3D communications over a long distance (Wiese, page 3 lines 4-14).

Regarding Claim 2, Yamabe in view of Yehuday and Wiese discloses the electronic device of claim 1, wherein the instructions are further executable by the processor to cause the electronic device to:
remove an echo signal from the first sound signal or the second sound signal, based on the characteristics of the voice period or the characteristics of the external noise signal (Yamabe ¶0168 discloses if a voice component of an excessive sound level is picked by the sub-microphone 12 in addition to a noise-dominated sound, the output signal 27 that is a low-noise version of the sound pick-up signal 21 [a voice signal] may have a lowered level or carry an obscure voice sound due to the echo of the voice component of the excessive sound level picked by the sub-microphone 12. ¶0169 discloses in order to avoid such a lowered level or an obscure voice sound, an allowable range of mixture of unwanted sound in which a voice component is picked up by the sub-microphone 12 . 

Regarding Claim 4, Yamabe in view of Yehuday and Wiese discloses the electronic device of claim 1, wherein, when the voice period is classified as a first period in which both the voice of the speaker and the voice of the counterpart speaker are detected, the instructions are further executable by the processor to cause the electronic device to:
filter the first sound signal to remove an echo (Yamabe ¶0168 discloses if a voice component of an excessive sound level is picked by the sub-microphone 12 in addition to a noise-dominated sound, the output signal 27 that is a low-noise version of the sound pick-up signal 21 [a voice signal] can have a lowered level or carry an obscure voice sound due to the echo of the voice component of the excessive sound level picked by the sub-microphone 12. ¶0169 discloses in order to avoid such a lowered level or an obscure voice sound, an allowable range of mixture of unwanted sound in which a voice component is picked up by the sub-microphone 12 with a noise component can be set and noise reduction is performed by the adaptive filter 18 when the mixture of unwanted sound is within the allowable range).
Yamabe in view of Yehuday may not explicitly disclose wherein, when the voice period is classified as a first period in which both the voice of the speaker and the voice of the counterpart speaker are detected, the instructions are further executable by the processor to cause the electronic device to: filter the first sound signal to remove an echo.
However, Wiese (abstract, Figs. 1-12) teaches wherein, when the voice period is classified as a first period in which both the voice of the speaker and the voice of the counterpart speaker are detected, the instructions are further executable by the processor to cause the electronic device to:
filter the first sound signal to remove an echo (Wiese page 33 lines 13-17 discloses Audio-3D requires new algorithm designs of partial functionalities such as acoustical echo compensation, noise reduction, signal compression and adaptive jitter control. Also, specific new classes of algorithms must be introduced such as stereo crosstalk cancellation, which aims at achieving binaural audio playback in scenarios in which users do not use headphones. page 36 lines 19-26 discloses the most important functional components are two acoustical echo cancellers [AEC], one for the left and one for the right side. These acoustical echo cancellers are of high importance if the Audio-3D headset is not closed to allow for user scenario "Multiple User Binaural Teleconference". As a result, the audio signal from the far speaker is emitted by the speaker and directly fed back into the microphone with a high amplitude, since the speaker and the microphone are in close proximity. The far speaker can then be disturbed by his own voice, unless the feedback signal is removed by the acoustical echo cancellers. page 46 lines 17-18 discloses acoustical echo compensation is composed of an acoustical echo canceller and a statistical postfilter. lines 31-34 discloses solutions for acoustical echo cancellation nowadays commonly employ a statistical postfilter which acts in a way similar to a noise reduction to remove residual acoustical echos based on a frequency selective attenuation of the recorded signal).
Yamabe, Yehuday, and Wiese are analogous art as they pertain to speech recognition and audio processing in headsets. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Yamabe in view of Yehuday in light of the teachings of Wiese to preferably use a full two-channel acoustical echo canceller rather than two .

Regarding Claim 5, Yamabe in view of Yehuday and Wiese discloses the electronic device of claim 1, wherein where the voice period is classified as a second period in which the voice of the counterpart speaker is detected in absence of the voice of the speaker in the first sound signal, the instructions are further executable by the processor to cause the electronic device to:
update a filtering coefficient to remove an echo from the first sound signal (Yamabe ¶0168 discloses if a voice component of an excessive sound level is picked by the sub-microphone 12 in addition to a noise-dominated sound, the output signal 27 that is a low-noise version of the sound pick-up signal 21 [a voice signal] can have a lowered level or carry an obscure voice sound due to the echo of the voice component of the excessive sound level picked by the sub-microphone 12. ¶0169 discloses in order to avoid such a lowered level or an obscure voice sound, an allowable range of mixture of unwanted sound in which a voice component is picked up by the sub-microphone 12 with a noise component can be set and noise reduction is performed by the adaptive filter 18 when the mixture of unwanted sound is within the allowable range. ¶0172 discloses for the noise reduction process discussed above, the adaptive filter controller 17 outputs the control signal 26 to the adaptive filter 18. In this noise reduction control, the speech segment information 24 supplied to the adaptive filter controller 17 is used as information for deciding the timing of updating the filter coefficients of the adaptive filter 18. The noise reduction process can be performed in two ways. When not a speech segment but a noise segment is detected by the speech segment determiner the filter coefficients of the adaptive filter 18 are updated for active noise reduction. On the other hand, when a speech segment is detected by the speech segment determiner 15, the noise reduction process is performed with no updating of the filter coefficients of the adaptive filter 18; Fig. 8; Fig. 6: adaptive coefficient adjuster 74).

Regarding Claim 6, Yamabe in view of Yehuday and Wiese discloses the electronic device of claim 1,
wherein the noise signal is removed from the first sound signal (Yamabe ¶0008 discloses an adaptive filter configured to perform a noise reduction process using the first and second sound pick-up signals based on the speech segment information and the voice incoming-direction information) and the sound signal when the noise signal matches the characteristics of the external noise signal by a predetermined similarity threshold (Yamabe ¶0121 discloses when the speech segment determination technique I or II is applied to the noise reduction apparatus 1, a parameter can be set to each equipment provided with the noise reduction apparatus 1. When the speech segment determination technique I or II is applied to equipment provided with the noise reduction apparatus 1 that requires higher accuracy for the speech segment determination, higher or larger threshold levels or values [in the technique I or II] can be set as a parameter for the speech segment determination. Refer to Fig. 7: steps 57 and 58).

Regarding Claim 11, Yamabe in view of Yehuday and Wiese discloses the electronic device of claim 1. But Yamabe may not explicitly disclose wherein the first microphone is insertable into an inner ear space of a user.
wherein the first microphone is insertable into an inner ear space of a user (Yehuday ¶0033 discloses “in ear" speakers can be used as a microphone to collect the signal that is heard in the ear canal).
Yamabe and Yehuday are analogous art as they pertain to speech recognition and audio processing in headsets. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the received sound signal and noise signal by microphones mounted on opposite face (as taught by Yamabe) to insert a microphone in ear canal (as taught by Yehuday, ¶0033) to provide simple and efficient means of processing signals (Yehuday, ¶0005).

Regarding Claim 12, Yamabe in view of Yehuday and Wiese discloses the electronic device of claim 1. But Yamabe may not explicitly disclose wherein the first microphone and the second microphone are arranged such that when the electronic device is at least partially inserted into an inner ear space of a user, the second microphone is nearer to a mouth of the user than the first microphone.
However, Yehuday teaches wherein the first microphone and the second microphone are arranged such that when the electronic device is at least partially inserted into an inner ear space of a user, the second microphone is nearer to a mouth of the user than the first microphone (Yehuday ¶0033 discloses “in ear" speakers can be used as a microphone to collect the signal that is heard in the ear canal. ¶0044 discloses the signal M2(n) is detected by the microphone 120 [e.g. a speaker that is used as microphone to pick the speech of the user propagated via the bone]. ¶0116 disclose the signal M2(n) that is detected by the "in ear" speaker [that is used as microphone to pick the speech of the .
Yamabe and Yehuday are analogous art as they pertain to speech recognition and audio processing in headsets. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the received sound signal and noise signal by microphones mounted on opposite face (as taught by Yamabe) to insert a microphone in ear canal for noise cancellation and a second microphone to pick up speech (as taught by Yehuday, ¶0044) to provide simple and efficient means of processing signals (Yehuday, ¶0005).

Regarding Claim 13, Yamabe in view of Yehuday and Wiese discloses the electronic device of claim 1,
wherein the voice period of the first sound signal is determined using a voice activity detection (VAD) scheme or a speech presence probability (SSP) scheme (Yamabe ¶0033 discloses speech segment determiner 15, Fig. 1. ¶0041 discloses with speech segment determination technique, a human voice is mainly detected and a speech segment is detected accurately).

Regarding Claim 14, Yamabe in view of Yehuday and Wiese discloses the electronic device of claim 1,
wherein the voice period is determined based on at least one of a correlation between the first sound signal and the second sound signal, and a difference in magnitude between the first sound signal and the second sound signal (Yamabe ¶0137 discloses the voice sounds picked up by the main microphone 11 and the sub-microphone 12 have a specific .

Regarding Claim 15, Yamabe in view of Yehuday and Wiese discloses the electronic device of claim 1, wherein the instructions are executable by the processor to cause the electronic device to:
receive data associated with the external noise signal from an external device (Yamabe ¶0235 discloses Fig. 10 shows a wireless communication apparatus 600 having the noise reduction apparatus 1 or 2 [Fig. 1]. ¶0239 discloses the noise reduction apparatus 1 can start the sound transmission as shown in Fig. 7 and after a certain period stops the sound transmission for further processing by the external device 600), and
wherein the noise signals are removed from the first sound signal or the second sound signal based on the received data (Yamabe ¶0238 discloses the output signal 27 [Fig. 1] output from the noise reduction apparatus 1 undergoes a high-frequency process by an internal circuit of the wireless communication apparatus 600 and is transmitted via antenna 607 to another wireless communication apparatus; [Fig. 7 step 8]. Refer to ¶0240-¶0246 for the operation of external device in communication with another communication device and with the headset).
Yehuday also teaches receive data associated with the external noise signal from an external device (Yehuday ¶0029 discloses system 100 can be implemented, for example, in a mobile phone for reducing ambient noise in near end, in a Bluetooth headset, etc.), and
wherein the noise signals are removed from the first sound signal or the second sound signal based on the received data (Yehuday ¶0030 discloses system 100 can perform the ambient .
Yamabe and Yehuday are analogous art as they pertain to speech recognition and audio processing in headsets. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the received sound signal and noise signal by microphones mounted on opposite face (as taught by Yamabe) to receive data from an external device (as taught by Yehuday, ¶0030) to provide simple and efficient means of processing signals (Yehuday, ¶0005).

Regarding Claim 16, Yamabe in view of Yehuday and Wiese discloses the electronic device of claim 1. But Yamabe in view of Yehuday may not explicitly disclose wherein the instructions are executable by the processor to cause the electronic device to: classify the external noise signal into stationary and non-stationary signals; and when the external noise signal is the non-stationary signal, compare the external noise signal with a noise pattern prestored in the memory to determine a type of the external noise signal based on a result of the comparison.
However, Wiese teaches wherein the instructions are executable by the processor to cause the electronic device to:
classify the external noise signal into stationary and non-stationary signals (Wiese page 45 lines 31-32 discloses a more accurate classification of the recording situation in 3D Audio is to distinguish between desired and undesired background noises); and
when the external noise signal is the non-stationary signal, compare the external noise signal with a noise pattern prestored in the memory to determine a type of the external noise signal based on a result of the comparison (Wiese page 45 lines 22-25 discloses considering, however, that in a conference situation, background noise caused by vents or other undesired acoustical sources may be present for a long time, at least stationary undesired noises should preferably be removed to increase the conversational intelligibility).
Yamabe, Yehuday, and Wiese are analogous art as they pertain to speech recognition and audio processing in headsets. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Yamabe in view of Yehuday in light of the teachings of Wiese to classify desired and undesired background noises (as taught by Wiese, page 45 lines 31-32) for efficient audio-3D communications over a long distance (Wiese, page 3 lines 4-14).

Regarding Claim 17, Yamabe in view of Yehuday and Wiese discloses the electronic device of claim 1, wherein the instructions are executable by the processor to cause the electronic device to:
remove a first noise unrelated to the first sound signal from the second sound signal (Yamabe ¶0034 discloses the main microphone 11 is a voice-component pick-up microphone that picks up a sound that mainly includes a voice component. The sub-microphone 12 is a noise-component pick-up microphone that picks up a sound that mainly includes a noise component. ¶0035 discloses the main microphone 11 and the sub-microphone 12 are connected to the noise reduction apparatus 1, Fig. 1); and
after removing the first noise, remove a second noise from the second sound signal (Yamabe ¶0123 discloses voice sounds are mostly picked up by the sub-microphone 12, not by the main microphone 11, depending on the environment in which the noise reduction apparatus 1 is used. For this reason, as shown in Fig. 8, both of the sound pick-up signals 21 and 22 obtained based on sounds picked by the main microphone 11 and the sub-microphone 12, respectively, can be supplied to a speech segment determiner 19 for speech segment determination. Shown in Fig. 8 is a noise reduction apparatus 2 that is a modification to the noise reduction apparatus 1. The speech segment determiner 19 in the modification can be provided with two separate circuits: one for determining whether or not a sound picked up by the main microphone 11 is a speech segment based on the sound pick-up signal 21; and another for determining whether or not a sound picked up by the sub-microphone 12 is a speech segment based on the sound pick-up signal 22. The other components of the noise reduction apparatus 2 of Fig. 8 are identical to those of the noise reduction apparatus 1 of Fig. 1).

Regarding Claim 18, Yamabe in view of Yehuday and Wiese discloses the electronic device of claim 1, wherein the instructions are executable by the processor to cause the electronic device to:
extract a fundamental frequency from the first sound signal, and extract harmonics for the extracted fundamental frequency from the first sound signal (Yamabe ¶0048 discloses spectra [referred to as formant, hereinafter] represent the feature of a voice and are to be detected in determining speech segments by the speech determination unit 38. The spectra generally involve a plurality of formants from the first formant corresponding to a fundamental pitch to the n-th formant [n being a natural number] corresponding to a harmonic overtone of the fundamental pitch),
wherein the noise signals are removed from the second sound signal based in part on the fundamental frequency (Yamabe ¶0065 discloses there is a plurality of formants from the first formant to the n-th formant that is a harmonic overtone component of the first formant. Therefore, there is a case where, even if some formants are embedded in noises of a higher level, or higher sub band energy in any sub band, other formants are detected. In particular, surrounding noises converge into a low frequency band. Therefore, even if the first formant [corresponding to a fundamental pitch] and the second formant [corresponding to the second harmonic of the fundamental pitch] are embedded in low frequency noises, there is a possibility that formants of the third harmonic or higher are detected).

Claim 19 is rejected for the same reasons as set forth in Claim 1.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yamabe (US #2013/0073283) in view of Yehuday et al. (US #2011/0135106) further in view of Wiese et al. (WO #2016/050298) and Kimura et al. (US #2012/0257779).

7, Yamabe in view of Yehuday and Wiese discloses the electronic device of claim 1, but may not explicitly disclose wherein the instructions are executable by the processor to cause the electronic device to: change a frequency band of the first sound signal from a first frequency band to a second frequency band that is higher than or equal to a prespecified frequency.
However, Kimura teaches wherein the instructions are executable by the processor to cause the electronic device to: change a frequency band of the first sound signal from a first frequency band to a second frequency band that is higher than or equal to a prespecified frequency (Kimura ¶0046 discloses an audio acquiring unit 206 includes a combining unit 207 that combines the audio signals acquired by the microphones 106a and 106b with each other, and filters 208 and 209 that extract signals of frequency bands within specific ranges of the audio signals acquired by the microphones 106a and 106b. ¶0047 discloses the control unit 201 can change filter coefficients of the filters 208 and 209, and adjust a ratio of combination. Therefore by changing the filter coefficients, the cutoff frequency of the filters can be changed, thereby changing the frequency band for the first sound signal).
Yamabe, Yehuday, Wiese, and Kimura are analogous art as they pertain to speech recognition and audio processing in headsets. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Yamabe in view of Yehuday and Wiese in light of the teachings of Kimura to change the frequency band for a sound signal (as taught by Kimura, ¶0047) so that wind noise is effectively reduced (Kimura, ¶0005).

8, Yamabe in view of Yehuday, Wiese, and Kimura discloses the electronic device of claim 7, wherein instructions are executable by the processor to cause the electronic device to:
add a random noise to the first sound signal (Yamabe ¶0195 discloses the adders 73-1 to 73-n constitute an FIR filter that processes the noise-dominated signal 82 to generate a pseudo-noise signal 83).

Regarding Claim 9, Yamabe in view of Yehuday and Wiese discloses the electronic device of claim 1, but may not explicitly disclose wherein the instructions are executable by the processor to cause the electronic device to: determine a combining ratio for controlling combination of the first sound signal and the second sound signal, based on the characteristics of the external noise signal.
However, Kimura teaches wherein the instructions are executable by the processor to cause the electronic device to: determine a combining ratio for controlling combination of the first sound signal and the second sound signal, based on the characteristics of the external noise signal (Kimura ¶0046 discloses an audio acquiring unit 206 includes a combining unit 207 that combines the audio signals acquired by the microphones 106a and 106b with each other, and filters 208 and 209 that extract signals of frequency bands within specific ranges of the audio signals acquired by the microphones 106a and 106b. ¶0047 discloses the control unit 201 can change filter coefficients of the filters 208 and 209, and adjust a ratio of combination).
Yamabe, Yehuday, Wiese, and Kimura are analogous art as they pertain to speech recognition and audio processing in headsets. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Yamabe in view of Yehuday and Wiese .

Regarding Claim 10, Yamabe in view of Yehuday, Wiese, and Kimura discloses the electronic device of claim 9. But Yamabe in view of Yehuday and Wiese may not explicitly disclose wherein the instructions are executable by the processor to cause the electronic device to: set a first combining ratio for controlling the combination of the first and second sound signals in a first frequency band, and set a second combining ratio different from the first combining ratio for controlling the combination of the first and second sound signals in a second frequency band separate from the first frequency band.
However, Kimura teaches wherein the instructions are executable by the processor to cause the electronic device to: set a first combining ratio for controlling the combination of the first and second sound signals in a first frequency band, and set a second combining ratio different from the first combining ratio for controlling the combination of the first and second sound signals in a second frequency band separate from the first frequency band (Kimura ¶0046 discloses an audio acquiring unit 206 includes a combining unit 207 that combines the audio signals acquired by the microphones 106a and 106b with each other, and filters 208 and 209 that extract signals of frequency bands within specific ranges of the audio signals acquired by the microphones 106a and 106b. ¶0047 discloses the control unit 201 can change filter coefficients of the filters 208 and 209, and adjust a ratio of combination. Therefore by changing the filter coefficients, different combining ratio can be obtained).
Yamabe, Yehuday, Wiese, and Kimura are analogous art as they pertain to speech recognition and audio processing in headsets. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the .

Response to Arguments
Applicant's arguments filed on 13 October 2021 have been fully considered but they are not persuasive. Applicant pursued alternative subject matter and the independent claims 1 and 19 have been broadened.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESHKUMAR G PATEL whose telephone number is (571)272-3957. The examiner can normally be reached 7:30 AM-4 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/YOGESHKUMAR PATEL/Primary Examiner, Art Unit 2651